Hirschbbrg, P. J.:
This application is made for the removal of City Magistrate Tighe, pursuant to the provisions of section 1401a of the revised charter of the city of Mew York (Laws.of 1901, chap. 466). That section provides that a city magistrate mayjie removed for cause: after due notice and an opportunity of being heard. The charges which have been preferred in this case relate chiefly to the decisions of the magistrate in the fall of 1902 in criminal proceedings pending before him wherein he discharged certain persons who were accused of a violation of sections 344a and • 344b of the Penal" Code, relating to policy gambling and the possession of policy slips, etc;, and one case in which the charge was for an assault committed in connection with an arrest in one of tfie policy cases. The proceedings upon the accusation against the magistrate were referred to a referee to take proof as to the issues raised by the petition and the answering papers, and to report the evidence with his opinion; and the referee has *29reported to the effect that while in some of the cases there seems to have been no ground on' which to hold the defendants, in others the decisions were so palpably wrong as to indicate an extreme bias on the part of the magistrate in this class of cases amounting to an obstruction of the due administration of the law. So recommendation accompanies the report, and we are called upon to determine whether the facts as developed upon the -hearing are sufficient to justify or require the removal of the magistrate for judicial misconduct or incompetency. To determine that question unfavorably to the magistrate we must find something more than mere persistency in error of judgment. There must be evidence tending to show that the judicial acts complained of were corrupt, or that they were inspired by an intention on the magistrate’s part to violate the law, or at least that there was such a persistent and apparently intentional disregard of well-known legal rules as in itself to amount to judicial misconduct. (See Matter of Quigley, 66 N. Y. St. Repr. 224.) In Matter of Watson (Brooklyn Daily Eagle, Feb. 20, 1895), decided by the former General Term in this department in February, 1895, Brown, P. J., stated, to quote the language of the opinion, “ the rule which we think must govern a case of this character. This is practically an impeachment of a judicial officer. We are here to try him upon a charge of official misconduct. We cannot find him guilty and remove him simply because he has made an error in judgment, or has made a mistake in law, or has wrongly decided a particular case before him.” Referring to that case in Matter of Quigley (supra), Brown, P. J., said (p. 225) “ that the court thought that the evidence against the accused should show that the judicial acts were corrupt, or that there was intentional violation of the laws governing a magistrate, or that there was a disregard of the legal rules that amounted to legal misconduct.” Applying'that rule in the Quigley case, the court removed the accused official on a finding that he Avas guilty of “a uniformity of conduct going to show that he intended to violate his duty.” It may be added that the rule so established is in harmony with that adopted in Matter of Vreeland (15 N. Y. St. Repr. 856) and in Matter of Peterson (39 id. 923). Also in the recent case of Matter of Baker (94 App. Div. 278), decided by the Appellate Division in the first department in May, 1904, where the *30charge against the magistrate was practically the same as in this instance, Mr. Justice Ingraham, wilting for the -unanimous court,' said: “We are no.t called upon on this application to express an opinion upon the correctness of the magistrate’s ruling. If it was wrong, it was an error of judgment, and in the absence of evidence that the magistrate did not fairly consider the testimony before him and determine the questions submitted as he thought the administration of justice required,'there is no basis for a charge against the magistrate which would justify us in removing him.”
The charges presented against Magistrate Tighe allege that in the decisions made by him which are the subject of this investigation he wrongfully and fraudulently violated his oath of office. In addition to this express charge oí frond-and intentional misoon-' duct it is also asserted, in an alternative form, that he either through ignorance as to the law governing the cases in question or through deliberate intent willfully misinterpreted the law. The learned referee acquits the rhagistrate of the charge of ignorance or incompetency, and the finding of bias construed in the light of the evidence before us is not equivalent to a finding against him upon the other charges. Conceding that many, if not most, of the decisions in question were wrong, and that the offenders should have been held by' the magistrate upon thé proof presented to him, there is nothing to indicate that his conduct in discharging them was prompted by fraud, corruption, a deliberate intent to violate the law, or. a conscious and corrupt bias. On the other hand, it does affirmatively appear that the magistrate did hold to bail several persons accused of violations of sections 344a and 344b of the Penal-Code-during the period covered by these charges, he deeming the evidence in those cases sufficient to establish the probability of their guilt. It is true that more persons were discharged by him than were committed, but that fact cannot of itself be regarded as conclusive on the question of either willful intent or- corrupt or improper bias. Nor is the case as yet one of such continued uniformity of conduct as would justify the conclusion that the magistrate is hostile to the enforcement of salutary laws aimed at the exceptionally mean and vicious form of gambling known as policy playing. On the contrary, the proof is entirely consistent with the theory that the magistrate was influenced by argu*31merits and briefs of counsel to the adoption of an honest, if mistaken, belief that the evidence against the accused persons was in fact wholly insufficient in law ; in which belief he may very well have been also influenced to some extent by misapplied or at least misunderstood decisions of tribunals higher than his. own which were urged upon him as controlling. Under the circumstances we deem him fully entitled to every possible favorable inference, and finding nothing which establishes intentional wrong or error in his administration of the law or indeed any intentional or corrupt motive or bias in its enforcement, hold him acquitted of the grave charges which have been presented against him.
The charges should be dismissed.
All concurred.
Charges dismissed.